ON REMAND FROM THE SUPREME COURT
L. CHARLES WRIGHT, Retired Appellate Judge.
By judgment entered October 9, 1992, 617 So.2d 675, the Alabama Supreme Court reversed the judgment of this court rendered December 13, 1991, 617 So.2d 670, and remanded the case to this court for further proceedings. In response to the direction of the supreme court, it is now the judgment of this court that the judgment of the circuit court of Montgomery, Alabama, insofar as it denied the motion to dismiss filed by the Alabama Department of Revenue and nullified the tax assessment of the Department of Revenue against Curtis Drayton, be and the same is hereby reversed and set aside.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
REVERSED AND REMANDED.
All the Judges concur.